Citation Nr: 1045518	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-47 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to October 1964 
and from May 1968 to December 1969 and had additional service 
with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which granted a noncompensable rating for left ear 
hearing loss.  The Veteran disagreed with the disability rating, 
and this matter is properly before the Board for adjudication.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In a November 2009 statement, the Veteran asserted that he 
continues to have a loss of hearing in his left ear and that the 
speech discrimination is different in closed areas and not 
appropriate to his hearing disability in general surroundings.  
At the August 2010 videoconference hearing, he testified that the 
hearing in his left ear has gotten worse since the 2008 VA 
examination.  He also testified that he uses hearing aids, but 
they do not work as well as he would expect.  

The Board notes that at the August 2010 videoconference hearing, 
the Veteran testified that he has not received treatment for his 
ears since the 2008 VA examination, and he is not currently 
working and ultimately retired because of his hearing.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
United States Court of Appeals for Veterans Claims (Court) held 
that a VA audiologist conducting a VA audiological evaluation 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  The Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extraschedular rating is warranted.  
Specifically, the Court noted the following: "Unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely exclusively 
on objective test results to determine whether a referral for an 
extraschedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a hearing 
disability on a Veteran's occupational functioning and daily 
activities] facilitates such determinations by requiring VA 
audiologists to provide information in anticipation of its 
possible application."  Id. As the Veteran has alleged that 
hearing loss affects his employability (and specifically that he 
retired early from truck driving because of his hearing loss), 
consideration of whether referral for an extraschedular rating 
for hearing loss under § 3.321(b) is warranted and the VA 
examinations of record do not adequately address this issue.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a request 
for TDIU, whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate "claim" for benefits, 
but rather, can be part of a claim for increased compensation.  
In other words, if the claimant or the evidence of record 
reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
sought, then part and parcel with the increased rating claim is 
the issue of whether a TDIU is warranted as a result of that 
disability.  Id. at 453-54.  As the Veteran does not meet the 
schedular criteria for TDIU (See 38 C.F.R. § 4.16(a)), 
entitlement to TDIU on an extraschedular basis is for 
consideration.  

Accordingly, the case is REMANDED for the following action:

1.	Any pertinent VA or private treatment 
records identified by the Veteran should 
be obtained and incorporated in the claims 
folder.  The Veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.

2.	Schedule the Veteran for a VA audiology 
examination.  The claims folder must be 
made available to the examiner.  The 
examiner is requested to review the 
records and should specifically provide an 
opinion as to the current nature and 
severity of the Veteran's left ear hearing 
loss, to include the impact on his 
occupational functioning and daily 
activities.  A complete rationale must be 
provided for each opinion expressed.  

3.	The RO should provide the Veteran with a 
TDIU application form for his completion, 
and send him a VCAA notice letter 
notifying him and his representative of 
what is necessary to substantiate a claim 
for TDIU.  The Veteran and his 
representative should have opportunity to 
respond. 

4.	When the notice and development requested 
has been completed, the case should be 
readjudicated, to include consideration of 
TDIU.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


